DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on August 12, 2022:
Claims 1 and 3-21 are pending;
The prior art rejection is withdrawn in light of the amendment.
Information Disclosure Statement
The information disclosure statements filed June 22, 2022 and July 12, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a.  with respect to claims 1 and 3-11, claim 1 has been amended to include the previously indicated allowable subject matter of claim 2 (see item 6a).
As discussed in the previous Office Action, the closest cited prior art of record appears to be Nogami et al. (U.S. Patent Application No. 2016/0204467) which teaches of a battery having first and second solid electrolyte layers, but the inventive electrolyte layers of Nogami are to distinctly different materials from that of claims 1 and 3-11. 
b.  With respect to new claims 12-20, claim 12 is presented in response to item 6b of the previous Office Action and the allowable subject matter identified therein.
As discussed in the previous Office Action, the closest cited prior art of record appears to be Nogami et al. (U.S. Patent Application No. 2016/0204467) which teaches of a battery having first and second solid electrolyte layers, but the inventive electrolyte layers of Nogami are to distinctly different materials from that of claims 12-20.  
c.  With respect to new claim 21, claim 21 is presented in response to item 6c of the previous Office Action and the allowable subject matter identified therein.
Additionally, the invention of Nogami further does not teach, suggest or render obvious the battery of claim 21 where the battery includes a first solid electrolyte layer including lithium, at least one element selected from the group consisting of metalloid elements and metal elements other than lithium and at least one kind selected from the group consisting of chlorine, bromine and iodine, a second solid electrolyte layer which is a material different from the first solid electrolyte layer and a third solid electrolyte layer disposed between the cathode and the first solid electrolyte layer and wherein the cathode and the third solid electrolyte layer include a sulfide solid electrolyte.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725